

114 HR 6299 IH: American Food for American Schools Act of 2016
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6299IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Mr. Garamendi introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act to require a school food authority to
			 make publicly available any waiver of the Buy American requirement, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the American Food for American Schools Act of 2016. 2.Waiver to purchase foreign commodities or products (a)In generalSection 12(n)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)(2)) is amended—
 (1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and (2)by adding at the end the following:
					
						(C)Waiver
 (i)Waiver requestA school food authority shall request from the Secretary a waiver of subparagraph (A) to purchase foreign commodities or products.
 (ii)RequirementsThe Secretary may not grant a waiver to purchase foreign commodities or products under clause (i) unless—
 (I)such commodities or products— (aa)are not produced or manufactured domestically in sufficient amounts or of satisfactory quality; and
 (bb)if purchased domestically, would be significantly higher in price than such foreign commodities or products; and
 (II)the school enters into an agreement under clause (iii). (iii)AgreementThe Secretary may not grant a waiver under clause (i) unless the school food authority requesting such waiver agrees to—
 (I)make the waiver publicly available on the website of the school food authority; (II)email a notification of the waiver to parents or guardians of students who will be served the foreign commodity or product purchased pursuant to such waiver; and
 (III)display a notice described in clause (iii) on each school menu and school campus where such foreign commodities or products are served.
 (iv)Notice describedThe notice described in this clause is a physical notice that specifies the foreign commodities or products (and their countries of origin) served at the school campus at which such notice is displayed.
							.
 (b)Definition of foreign commoditySection 12(n)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)(1)) is amended to read as follows:
				
 (1)DefinitionsIn this subsection: (A)Domestic commodity or productThe term domestic commodity or product means—
 (i)an agricultural commodity that is produced in the United States; and (ii)a food product that is processed in the United States substantially using agricultural commodities that are produced in the United States.
 (B)Foreign commodity or productThe term foreign commodity or product means a commodity or product other than a domestic commodity or product.. (c)Conforming amendmentsSection 12(n) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)) is amended—
 (1)in paragraph (3), by striking Paragraph (2)(A) and inserting Subparagraphs (A) and (C) of paragraph (2); and (2)in paragraph (4), by striking Paragraph (2)(A) and inserting Subparagraphs (A) and (C) of paragraph (2).
				